 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAB
AMARILLO DIVISION FEB | 8 2019

UNITED STATES OF AMERICA §
§

Plaintiff, §

§

v. §
§

ANDREW OLGUIN §
§

Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 31, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Andrew Olguin filed no objections to the Report and Recommendation within the fourteen-day period set
forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.
Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.
Accordingly, the Court hereby FINDS that the guilty plea of Defendant Andrew Olguin was knowingly
and voluntarily entered; ACCEPTS the guilty plea of Defendant Andrew Olguin; and ADJUDGES
Defendant Andrew Olguin guilty of Count One of the Superseding Information in violation of 21 U.S.C.
§§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, February 1B , 2020.

Whe wciay

MATTHEW J. KACSMARYK*
UNITED STATES DISTRICT JUDGE

 

 
